 
 
I 
111th CONGRESS
1st Session
H. R. 2083 
IN THE HOUSE OF REPRESENTATIVES 
 
April 23, 2009 
Mr. Hunter (for himself, Mr. Poe of Texas, Mr. Bilbray, Mr. Marchant, Mr. Royce, Mr. Campbell, Mr. Rohrabacher, Mr. Alexander, Mr. Calvert, Mr. Akin, Mr. Gary G. Miller of California, and Mr. Franks of Arizona) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Homeland Security and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To secure smuggling routes on the U.S.-Mexico border, better prevent the smuggling of narcotics and weapons across the border, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Border Sovereignty and Protection Act. 
2.Two-layered reinforced fencing along the southwest border 
(a)In generalSection 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (Public Law 104–208; 8 U.S.C. 1103 note) is amended by amending subparagraph (A) of subsection (b)(1) to read as follows: 
 
(A)Two-layered reinforced fencing 
(i)In generalIn carrying out subsection (a), the Secretary of Homeland Security shall construct two layers of reinforced fencing along not fewer than 350 miles of the southwest border where such fencing would be most practical and effective and provide for the installation of related security infrastructure to gain operational control of the southwest border. 
(ii)Border Patrol access roadThe two-layered reinforced fencing required under clause (i) shall be separated by a Border Patrol access road. 
(iii)Construction deadlineThe Secretary shall ensure the completion of the construction of such two-layered reinforced fencing (including the installation of such related security infrastructure) required under clause (i) and the construction of the Border Patrol access road required under clause (ii) by not later than the date that is one year after the date of the enactment of this subparagraph. 
(iv)Prohibition on preexisting fencing to satisfy mileage requirementIn carrying out clause (i), the Secretary may not consider fencing along the southwest border in existence on April 1, 2009, for purposes of satisfying the mileage requirement under such clause.. 
(b)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out the amendment made by subsection (a). 
3.Department of Homeland Security authority with regard to drug offenses The Department of Homeland Security shall have full authority, concurrent with that of the Department of Justice, to investigate any criminal violation of the Controlled Substances Act or the Controlled Substances Import and Export Act. 
4.Mandatory minimum sentence for firearms smuggling 
(a)Smuggling into the United StatesSection 924 of title 18, United States Code, is amended by adding at the end the following: 
 
(q)Whoever, in relation to a crime of violence (as defined in subsection (c)(3)) or a drug trafficking crime (as defined in subsection (c)(2)), smuggles or fraudulently or knowingly imports or brings into the United States a firearm, or attempts to do so, contrary to any law or regulation of the United States shall be fined under this title, imprisoned not less than 15 years, or both.. 
(b)Smuggling out of the United StatesSection 554(a) of title 18, United States Code, is amended by inserting , but if the merchandise, article, or object is a firearm (as defined in section 921) and the conduct described in this subsection occurs in relation to a crime of violence (as defined in section 924(c)(3)) or a drug trafficking crime (as defined in section 924(c)(2)), the term of imprisonment for the offense shall be not less than 15 years after or both. 
5.Eligibility requirements for State Criminal Alien Assistance Program (SCAAP) fundingSection 241(i) of the Immigration and Nationality Act (8 U.S.C. 1231(i)) is amended by adding at the end the following: 
 
(7)A State (or a political subdivision of a State) shall not be eligible to enter into a contractual arrangement under paragraph (1) if the State (or political subdivision)— 
(A)has in effect any law, policy, or procedure in contravention of subsection (a) or (b) of section 642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373); or  
(B)prohibits State or local law enforcement officials from gathering information regarding the citizenship or immigration status, lawful or unlawful, of any individual. . 
6.Expedited removal of inadmissible arriving aliensSection 235(b)(1)(A) of the Immigration and Nationality Act (8 U.S.C. 1225(b)(1)(A)) is amended by striking clauses (i) through (iii) and inserting the following: 
 
(i)In generalIf an immigration officer determines that an alien (other than an alien described in subparagraph (F)) who is arriving in the United States, or who has not been admitted or paroled into the United States and has not been physically present in the United States continuously for the 3-year period immediately prior to the date of the determination of inadmissibility under this paragraph, is inadmissible under section 212(a)(6)(C) or 212(a)(7), the officer shall order the alien removed from the United States without further hearing or review, unless— 
(I)the alien has been charged with a crime; or 
(II)the alien indicates an intention to apply for asylum under section 208 or a fear of persecution and the officer determines that the alien has been physically present in the United States for less than 1 year. 
(ii)Claims for asylumIf an immigration officer determines that an alien (other than an alien described in subparagraph (F)) who is arriving in the United States, or who has not been admitted or paroled into the United States and has not been physically present in the United States continuously for the 3-year period immediately prior to the date of the determination of inadmissibility under this paragraph, is inadmissible under section 212(a)(6)(C) or 212(a)(7), and the alien indicates either an intention to apply for asylum under section 208 or a fear of persecution, the officer shall refer the alien for an interview by an asylum officer under subparagraph (B) if the officer determines that the alien has been physically present in the United States for less than 1 year.. 
7.Expedited removal of criminal aliens 
(a)In GeneralSection 238 of the Immigration and Nationality Act (8 U.S.C. 1228) is amended— 
(1)by amending the section heading to read as follows: expedited removal of criminal aliens; 
(2)in subsection (a), by amending the subsection heading to read as follows: Expedited removal from correctional facilities; 
(3)in subsection (b), by amending the subsection heading to read as follows: Removal of criminal aliens; 
(4)in subsection (b), by striking paragraphs (1) and (2) and inserting the following: 
 
(1)In generalThe Secretary may, in the case of an alien described in paragraph (2), determine the deportability of such alien and issue an order of removal pursuant to the procedures set forth in this subsection or section 240. 
(2)Aliens describedAn alien is described in this paragraph if the alien, whether or not admitted into the United States, was convicted of any criminal offense described in subparagraph (A)(iii), (C), or (D) of section 237(a)(2).; 
(5)in the first subsection (c) (relating to presumption of deportability), by striking convicted of an aggravated felony and inserting described in paragraph (b)(2); 
(6)by redesignating the second subsection (c) (relating to judicial removal) as subsection (d); and 
(7)in subsection (d)(5) (as so redesignated), by striking , who is deportable under this Act,. 
(b)Limit on Injunctive ReliefSection 242(f)(2) of such Act (8 U.S.C. 1252(f)(2)) is amended by inserting or stay, whether temporarily or otherwise, after enjoin. 
8.Mandatory employment authorization verification 
(a)Making basic pilot program permanentSection 401(b) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) is amended by adding before the period at the end of the last sentence the following , except that the basic pilot program described in section 403(a) shall be a permanent program.  
(b)Mandatory use of E-verify system 
(1)In generalSubject to paragraphs (2) and (3), every person or other entity that hires one or more individuals for employment in the United States shall verify through the E-Verify program, established as the basic pilot program by section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208; 8 U.S.C. 1324a note), that each such individual is authorized to work in the United States. The Secretary of Homeland Security shall ensure that verification by means of a toll-free telephone line is an available option in complying with the preceding sentence.  
(2)Select entities required to use e-verify program immediatelyThe following entities must satisfy the requirement in paragraph (1) by not later than one year after the date of the enactment of this Act: 
(A)Federal agenciesEach department and agency of the Federal Government.  
(B)Federal contractorsA contractor that— 
(i)has entered into a contract with the Federal Government to which section 2(b)(1) of the Service Contract Act of 1965 (41 U.S.C. 351(b)(1)) applies, and any subcontractor under such contract; or  
(ii)has entered into a contract exempted from the application of such Act by section 6 of such Act (41 U.S.C. 356), and any subcontractor under such contract; and  
(C)Large employersAn employer that employs more than 250 individuals in the United States.  
(3)Phasing-in for other employers 
(A)2 years for employers of 100 or moreEntities that employ 100 or more individuals in the United States must satisfy the requirement in paragraph (1) by not later than two years after the date of the enactment of this Act.  
(B)3 years for employers with 30 or more employeesAll entities that employ 30 or more individuals in the United States must satisfy the requirement in paragraph (1) by not later than three years after the date of the enactment of this Act.  
(C)4 years for all employersAll entities that employ one or more individuals in the United States must satisfy the requirement in paragraph (1) by not later than four years after the date of the enactment of this Act.  
(4)Verifying employment authorization of current employeesEvery person or other entity that employs one or more persons in the United States shall verify through the E-Verify program by not later than four years after the date of the enactment of this Act that each employee is authorized to work in the United States.  
(5)DefenseAn employer who has complied with the requirements in paragraphs (1) and (4) shall not be liable for hiring an unauthorized alien, if— 
(A)such hiring occurred due to an error in the E-Verify program that was unknown to the employer at the time of such hiring; and  
(B)the employer terminates the employment of the alien upon being informed of the error.  
(6)Sanctions for noncomplianceThe failure of an employer to comply with the requirements in paragraphs (1) or (4) shall— 
(A)be treated as a violation of section 274A(a)(1)(B) with respect to each offense; and  
(B)create a rebuttable presumption that the employer has violated section 274A(a)(1)(A).  
(7)Voluntary participation of employers not immediately subject to requirementNothing in this subsection shall be construed as preventing a person or other entity that is not immediately subject to the requirement of paragraph (1) pursuant to paragraph (2) or (3) from voluntarily using the E-Verify program to verify the employment authorization of new hires or current employees.  
(8)State interferenceNo State may prohibit a person or other entity from using the E-verify program to verify the employment authorization of new hires or current employees. 
 
